This case is one of four actions brought against the Anderson Banking Company, administrator of the estate of James E. Van Deventer, deceased. Plaintiff, appellant herein, sought to recover damages from a personal representative of deceased for personal injuries received in an automobile accident.
The material allegations in all of the above mentioned actions are much the same, due to the fact that all of the plaintiffs therein were injured by reason of the same accident.
There is but a single question of law presented, for our determination, viz: whether or not an action for personal injuries abates upon the death of the wrongdoer. This question was discussed at length by this court in the case of Stuckey v.Stanley, Admr. (1933), ante, 341, 184 N.E. 300, and a repetition here is unnecessary.
This cause is therefore affirmed on the authority of Stuckey
v. Stanley, supra.